June 10, 2005


Mr. Larry Bracken
Law Snakard & Gambill, P.C.
1600 West Seventh St., Suite 500
Fort Worth, TX 76102

Mr. James B. Barlow
Barlow & Garsek
3815 Lisbon Street
Fort Worth, TX 76107
Mr. David R. Casey
1840 Norwood Plaza, Suite 102
Hurst, TX 76054-3749


Mr. Robert L. Russell Bush
Bush & Morrison
4025 Woodland Park Blvd., Suite 190
Arlington, TX 76013

RE:   Case Number:  02-1012
      Court of Appeals Number:  02-00-00183-CV
      Trial Court Number:  96-163123-96

Style:      THE CITY OF KELLER
      v.
      JOHN W. WILSON, GRACE S. WILSON, JOHNNY L. WILSON AND NANCY A. WILSON

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie     |
|   |Lavake            |
|   |Mr. Thomas A.     |
|   |Wilder            |
|   |Mr. Bruce S.      |
|   |Powers            |